Exhibit 10.5

SIXTH AMENDMENT TO LEASE AGREEMENT


THIS SIXTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of May 29,
2015 (the “Effective Date”), by and between RT MIRAMAR II, LLC, a Delaware
limited liability company (“Landlord”), and ROYAL CARIBBEAN CRUISES LTD., a
Liberian corporation (“Tenant”).


WITNESSETH:


WHEREAS, Landlord, as successor in interest to IPC Florida I, LLC (“Preceding
Landlord”) and Miramar 75, L.L.C., and Tenant are parties to that certain
Multi-Tenant Office Lease Agreement dated May 3, 2000 (the “Original Lease”), as
amended by the First Amendment to Multi-Tenant Office Lease Agreement dated June
1, 2000 (the “First Amendment”), the Second Amendment to Multi-Tenant Office
Lease Agreement dated November 20, 2000 (the “Second Amendment”), the
Commencement Date Memorandum dated June 5, 2001 (the “Memo”), the Third
Amendment to Multi-Tenant Lease Agreement dated as of October 11, 2001 (the
“Third Amendment”), the Fourth Amendment to Multi-Tenant Office Lease Agreement
dated as of September 25, 2003 (the “Fourth Amendment”), and the Fifth Amendment
to Multi-Tenant Office Lease Agreement dated as of January 26, 2010 (the “Fifth
Amendment”) (the Original Lease, the First Amendment, the Second Amendment, the
Memo, the Third Amendment, the Fourth Amendment and the Fifth Amendment are
hereinafter collectively referred to as the “Lease”), pursuant to which Tenant
leases from Landlord certain “Premises” in the building located at 14700
Caribbean Way, Miramar, Florida (such “Premises” and “Building” being more
particularly described in the Lease); and


WHEREAS, Landlord and Tenant desire to further amend the Lease to revise certain
provisions of Sections 1.2.5, 1.2.6 and 1.2.7 of the Lease relating to Tenant’s
option to renew.
        
NOW, THEREFORE, in consideration of the foregoing, the mutual terms, covenants
and conditions hereinafter set forth and other good and valuable consideration,
receipt of which is hereby acknowledged, Landlord and Tenant, intending to be
legally bound hereby, agree as follows:


1.
Recitals/Defined Terms. The foregoing recitals are incorporated herein by
reference. All capitalized terms set forth in this Amendment but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Lease.

2.
Amendments to Lease. The Lease is hereby amended as follows:

(A)    Section 1.2.5 of the Lease is hereby amended and restated as follows:


Tenant shall have the right, to be exercised as hereinafter provided, to extend
the term of this Lease for two (2) extension periods of five (5) years each,
each such period sometimes hereinafter referred to as a “Renewal Term” and such
periods sometimes




--------------------------------------------------------------------------------



hereinafter referred to collectively as the “Renewal Terms,” upon the following
terms and conditions and subject to the limitations hereinafter set forth.


(a)    At the time hereinafter set forth for the exercise of each Renewal Term
and as of the commencement of such Renewal Term, this Lease shall be in full
force and effect and no Event of Default by Tenant shall exist under any of the
terms, covenants and conditions herein contained which has not been remedied
within the applicable cure period provided for under this Lease.


(b)    Except as otherwise specifically provided in this Lease, each Renewal
Term shall be upon the same terms, covenants and conditions contained in this
Lease, including, but not limited to, Tenant’s obligation to pay Additional
Rent, and any other cost or charge which may be due and payable by Tenant under
the Lease shall continue to be applicable to such Renewal Term, except that the
annual Basic Rent for the first Lease Year of each Renewal Term shall be equal
to ninety-five percent (95%) of the then Fair Market Basic Rent (as hereinafter
defined) for the Premises (the “Renewal Basic Rent”). At the commencement of the
second Lease Year and each subsequent Lease Year of each five (5) year Renewal
Term, the Basic Rent shall be increased to an amount equal to 102% of the Basic
Rent for the immediately preceding Lease Year. All other payments on the part of
Tenant to be made as provided in this Lease shall continue to be made during
each of the Renewal Terms including, without limiting the generality of the
foregoing, impositions, insurance premiums and other expenses and charges to the
extent payable by Tenant hereunder. Landlord and Tenant shall endeavor to agree
upon the Fair Market Basic Rent of the Premises prior to commencement of a given
Renewal Term. Any agreement reached by the parties hereto with respect to such
Fair Market Basic Rent for a given Renewal Term shall be expressed in writing
and shall be executed by the parties hereto, and a copy thereof delivered to
each of the parties. Should Landlord and Tenant fail to agree upon the Fair
Market Basic Rent of the Premises on or before July 31, 2015 in the case of the
first Renewal Term (and Tenant exercises its right, evidenced by written notice,
to extend the term of this Lease for the first Renewal Term), or June 1, 2020 in
the case of the second Renewal Term (and Tenant exercises its right, evidenced
by written notice, to extend the term of this Lease for the second Renewal
Term), then such Renewal Basic Rent shall be Fair Market Basic Rent determined
by arbitration in accordance with the provisions of Section 1.2.6 hereof. For
the second Renewal Term, within five (5) business days following April 1, 2020,
Tenant may request, and Landlord shall provide, no later than five (5) business
days following Tenant’s request, Landlord’s determination of Fair Market Basic
Rent. “Fair Market Basic Rent” shall mean the Basic Rent, as determined by
Landlord and Tenant on the basis of the then prevailing market rental rates and
economic terms for office space in Comparable Buildings for tenants seeking to
lease approximately the same amount of rentable area as that of the Premises
then leased by Tenant pursuant to this Lease. In determining the Fair Market
Basic Rent for the Premises, the parties shall consider all elements affecting
the proposed lease transaction including, but not limited to, those factors set
forth in Section 1.2.6(c).



2



--------------------------------------------------------------------------------



(c)    The Renewal Basic Rent during each Renewal Term shall be payable in equal
monthly installments, equal to 1/12 of the annual Renewal Basic Rent, in advance
on the first day of each calendar month during a Renewal Term.


(d)    Tenant shall exercise its right to extend the term of this Lease for the
aforesaid Renewal Terms by notifying Landlord, in writing, of its election to
exercise the right to renew and extend the term of this Lease on or before July
31, 2015, in the case of the first Renewal Term, and June 1, 2020 in the case of
the second Renewal Term. Time shall be of the essence with respect to such
notices.


(e)    There shall be no further or additional right to renew this Lease other
than as is herein set forth. Any termination of this Lease shall terminate any
later right of renewal hereunder.


(B)    Section 1.2.6 is hereby amended by deleting the sixth sentence of
paragraph (b) relating to Tenant’s right to either accept or reject the
Arbitrators’ determination, and the parties acknowledge and agree that the
Arbitrator’s determination of Fair Market Base Rental shall be binding on the
parties. Section 1.2.6 is further amended by deleting the final sentence of
paragraph (b).


3.
Brokers: Landlord and Tenant each represent and warrant one to another that
except for CBRE and CRESA, neither of them has employed or dealt with any
broker, agent, or finder in connection with this Amendment. Landlord agrees to
indemnify and hold Tenant harmless from any claim for compensation asserted by
CBRE or any other broker claiming to have acted on Landlord’s behalf in
connection with this Amendment. Tenant agrees to indemnify and hold Landlord
harmless from any claim for compensation asserted by CRESA or any other broker
claiming to have acted on Tenant’s behalf in connection with this Amendment.

4.
Ratification; Conflicts. Except as expressly modified and amended by the
provisions of this Amendment, all terms, covenants and conditions of the Lease
shall remain in full force and effect. In the event of any conflict between the
provisions of the Lease and the provisions of this Amendment, the provisions of
this Amendment shall control.

5.
Entire Agreement. The Lease, as amended hereby, contains all agreements of the
parties to this Amendment and supersedes any previous negotiations with respect
to the matters set forth in this Amendment. There have been no representations
made by Landlord or Tenant or understandings made between the parties other than
those set forth in the Lease and this Amendment, together with any exhibits, or
in any estoppel previously executed by Tenant. The Lease may not be further
modified except by a written instrument duly executed by the parties thereto.

6.
Authority. Tenant and Landlord, as the case may be, hereby represents and
warrants that each individual executing this Amendment on its behalf is duly
authorized to execute and deliver this Amendment on behalf of Landlord or
Tenant, as applicable.


3



--------------------------------------------------------------------------------



7.
Miscellaneous. This Amendment shall be binding upon and inure to the benefit of
Landlord and Tenant, and their respective successors and assigns (subject to any
restrictions set forth in the Lease). This Amendment may be executed in multiple
counterparts or by electronic transmissions, each of which shall be treated as
an original

of this Amendment for all purposes and which shall constitute one (1) agreement
binding upon all of the parties hereto, notwithstanding that all of the parties
are not signatory to the original or the same counterpart or electronic
transmission. Each such counterpart or electronic transmission shall be
admissible into evidence as an original hereof against the party who executed
it.
[Signature page follows]

4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.


LANDLORD:
 
RT MIRAMAR II, LLC,
a Delaware limited liability company
 
By: /s/ Brian D. Weicher
Name: Brian D. Weicher
Title: Vice President
 
 
TENANT:
 
ROYAL CARIBBEAN CRUISES LTD.,
a Liberian corporation
 
By: /s/ Michael Jones
Name: Michael Jones
Title: Vice President, Supply Chain Management




5

